DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: in line 8, “the galley cart section” should be amended to --the galley cart portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US PgPub #2007/0241232).
For Claim 1, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose an aircraft interior structure, comprising: a galley section (80) including a galley cart portion, the galley cart portion including at least one galley cart cavity configured to receive one or more galley carts, the galley cart portion being accessible from a floor area of an aircraft cabin; and a passenger seating section proximate to a passenger compartment, the passenger seating section including a footwell (84), the footwell being at least partially inserted within the galley cart section, the footwell being surrounded at least in part within the galley section by the at least one galley cart cavity, the footwell corresponding to an aircraft seat (20) within the passenger compartment, the aircraft seat configured to form a bed surface when the aircraft seat is in a lie flat position.
For Claim 2, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the one or more galley carts including a full-size galley cart, the at least one galley cart cavity having a depth configured to receive the full-size galley cart.
For Claim 3, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the footwell (84) is configured to fit in a space within the galley section at least partially defined by the depth configured to receive the full-sized galley cart.
For Claim 4, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the one or more galley carts including a reduced-size galley cart, that at least one galley cart cavity having a depth configured to receive the reduced-size galley cart.
For Claim 5, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the footwell configured to fit in a space within the galley section at least partially defined by the depth configured to receive the reduced-size galley cart.
For Claim 6, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the galley cart cavity is large enough to store a galley cart, this includes full-size galley carts.  Therefore it is sized to also store reduced sized galley carts.
For Claim 7, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the footwell is configured to fit in a space within the galley section at least partially defined by the first section having the depth configured to receive the full-size galley cart and the second section having the depth configured to receive the reduces-size galley cart. 
For Claim 9, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the passenger seating section including an ottoman (20) within the footwell, the ottoman corresponding to the aircraft seat within the passenger compartment, the ottoman and the aircraft seat configured to form the bed surface when the aircraft seat is in the lit-flat position.
For Claim 10, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the floor area including an aircraft aisle.
For Claim 11, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose the aircraft seat being parallel to the aircraft aisle.
For Claim 13, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose a plurality of support structures, the plurality of support structures being configured to define the galley section, the footwell being proximate to the aircraft aisle and at least one exterior support structure of the plurality of support structures. 
For Claim 14, figures 8-9 and paragraphs [0057-0058] of Thompson ‘232 disclose that the footwell being centered within the passenger seating section of the aircraft interior structure.

Claim(s) 1, 8, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parry (US PgPub #2015/0367942).
For Claim 1, figures 5-7 Parry ‘942 disclose an aircraft interior structure, comprising: a galley section (3) including a galley cart portion, the galley cart portion including at least one galley cart cavity configured to receive one or more galley carts (4), the galley cart portion being accessible from a floor area of an aircraft cabin; and a passenger seating section proximate to a passenger compartment, the passenger seating section including a footwell, the footwell being at least partially inserted within the galley cart section, the footwell being surrounded at least in part within the galley section by the at least one galley cart cavity, the footwell corresponding to an aircraft seat within the passenger compartment, the aircraft seat configured to form a bed surface when the aircraft seat is in a lie flat position.
For Claim 8, figures 5-7 Parry ‘942 disclose that galley section further including a galley insert portion, the galley section further including a galley insert portion, the galley insert portion including at least one galley insert cavity configured to receive one or more galley inserts, the galley insert portion being accessible from the floor area of the aircraft cabin.
For Claim 10, figures 5-7 Parry ‘942 disclose that the floor area including an aircraft aisle.
For Claim 12, figures 5-7 Parry ‘942 disclose that the aircraft seat being set at an angle relative to the aircraft aisle.
For Claim 15, figures 5-7 Parry ‘942 disclose an aircraft interior structure, comprising: a galley section (3) including a galley cart portion, the galley cart portion including at least one galley cart cavity configured to receive one or more galley carts (4), the galley cart portion being accessible from a floor area of an aircraft cabin, the galley section including an auxiliary cavity at least partially wing the galley section, the galley section including an auxiliary surface facing a passenger compartment, the auxiliary cavity accessible via the auxiliary surface; an auxiliary aircraft interior structure proximate to the passenger compartment, a surface of the auxiliary aircraft interior structure configured to conform to the auxiliary surface of the galley section facing the passenger compartment; and a passenger seating section within the auxiliary aircraft interior structure and proximate to the passenger compartment, the passenger seating section including a footwell, the footwell being at least partially inserted within the galley cart section via the auxiliary cavity, the footwell being surrounded at least in part within the galley section via the auxiliary cavity by the at least one galley cart cavity, the footwell corresponding to an aircraft seat within the passenger compartment, the aircraft seat configured to form a bed surface when the aircraft seat is in a lie-flat position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/2/2022